Citation Nr: 9924430	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-11 708	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel

INTRODUCTION

The veteran had active military service from October 1986 to 
April 1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision by the RO which denied service connection for a left 
shoulder disorder.


REMAND

The veteran claims that she has a left shoulder disorder due 
to a reaction from a smallpox shot which contained 
penicillin.  An undated authorization for medical warning tag 
form reveals that the veteran had a severe reaction to 
penicillin.  It was reported that she was in a coma for 28 
hours.  An undated service medical report notes that on 
November 20, 1986, she was admitted to the hospital for an 
acute respiratory disease.  There was a question as to 
whether this was due to a reaction to a smallpox shot.  The 
report stated that the veteran was on sick call for 
complaints of a tender and painful bump of the left supra 
clavicular area.  Another undated report reveals an 
impression of tender supra clavicular node probably secondary 
to smallpox immunization.  A December 1986 report states that 
the veteran was readmitted to the hospital due to acute 
respiratory disease on the 4th of December.  There was a 
question as to whether she had an upper respiratory 
infection.  The veteran was treated and discharged 24 hours 
following admission.  Subsequently, sinus congestion and 
bronchitis were diagnosed and she was readmitted to the 
hospital on December 12, 1986.  The veteran claims that she 
received treatment for her left shoulder during these 
hospitalizations.

The records demonstrate that all service hospitalizations 
were at Walson Army Community Hospital at Fort Dix, New 
Jersey.  The claims file does not contain any of these 
hospital reports and there is no indication that the RO 
attempted to obtain these records.  In order to fulfill its 
duty to assist, the RO must obtain these service medical 
records because they are constructively of record and may 
contain information vital to the veteran's claim.

In her February 1994 notice of disagreement, the veteran 
indicated that she was submitting copies of medical records 
she obtained through her congressman's office.  In an April 
1994 decision, the RO acknowledged receipt of service medical 
records from the veteran's congressman's office.  However, 
such records are not in the claims file, and it is unclear 
whether they were duplicates of records already in the file.  
The veteran should be given an opportunity to re-submit these 
records.

In May 1999, the veteran testified that she continued to have 
periodic problems with her left shoulder during, and 
following, service.  A January 1990 medical report indicates 
that she had difficulty with the left shoulder since November 
1989.  The veteran related that while she was shopping she 
reached out for a rather heavy object and felt something pop 
in her shoulder.  She stated that she treated herself with 
Tylenol #3.  She reported that a few days later she heard 
something pop again and she was treated at Elmendorf Air 
Force Base's emergency room.  The claims file does not 
contain the emergency room visit report.

In May 1990, the veteran underwent an anterior capsular shift 
due to a chronically unstable left shoulder.  In June 1992, 
she underwent a posterior repair of the left shoulder due to 
posterior subluxation of the left shoulder.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact Walson Army 
Community Hospital at Fort Dix, New 
Jersey with a request for complete 
clinical records of the veteran's 
hospitalizations in November and December 
1986.  If the records were retired to a 
storage facility, there should be 
exhaustive development for the records.  
If the records remain unavailable after 
all avenues of development have been 
pursued, the RO should document it in the 
claims file.

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who treated her for left 
shoulder problems since April 1988.  The 
RO should obtain complete clinical 
records of such treatment, to include all 
medical reports from Elmendorf Air Force 
Base Hospital's emergency room.

3.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the nature and probable 
etiology of her left shoulder disorder.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of the veteran's current left shoulder 
disorder.  The physician must comment on 
the likelihood that the veteran's left 
shoulder disorder was caused by any event 
in service, including a smallpox 
inoculation.  The claims file and a copy 
of the Remand must be available to the 
examiner for review in conjunction with 
the examination.

4.  The RO should then review the 
veteran's claim for service connection 
for a left shoulder disorder.  If it 
remains denied, the veteran and her 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 


